127 U.S. 63 (1888)
MORGAN
v.
EGGERS.
No. 200.
Supreme Court of United States.
Argued April 2, 1888.
Decided April 16, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF INDIANA.
*65 Mr. Edward Roby for plaintiffs in error.
Mr. William H. Calkins for defendant in error. Mr. A.C. Harris was with him on the brief.
MR. JUSTICE HARLAN, after stating the facts in the above language, delivered the opinion of the court.
*66 More than a year elapsed after the refusal of the court to grant a new trial before the motion to amend and reform the judgment was made. If the court had authority to entertain that motion after the expiration of the term at which the judgment was entered, it was properly denied. By the local statute, applicable to the case, the plaintiffs were entitled to recover against the defendants, or either of them, the whole of the premises in controversy, or any part thereof, or any interest therein, according to the rights of the parties. Revised Statutes of Indiana, 1881, § 1060; Revised Statutes of the United States, § 914. The plaintiffs contend that there was, in effect, a general finding for them, as to all the land in dispute, and that the judgment should have been in their favor for the whole of the premises described in the complaint. But the record, fairly interpreted, does not show any such finding. The order of January 20, 1883, embraces both a finding and a judgment. But they are not, for that reason, nullities. O'Reilly v. Campbell, 116 U.S. 418, 420. That order plainly indicates a general finding for the plaintiffs only as to a part of the land in controversy, that is, as to the part described in the order. The judgment is for the recovery only of the possession of the premises so described. Such a judgment was proper, if the plaintiffs failed to show title to the remaining part of the premises in dispute. As there was no special finding of facts bearing upon the question of title, we must assume that the evidence authorized the finding as to the particular premises awarded to the plaintiffs. They cannot complain that judgment was not rendered in their favor for the part not shown to belong to them.
It was said in argument that the judgment was for land not embraced in the description given in the complaint; that the plaintiffs got a judgment for land not sued for. But this cannot be made to distinctly appear from a comparison of the description in the complaint with the description in the judgment, of the premises recovered.
If the description, in the judgment, of the land recovered was not sufficiently full or accurate, it was in the power of the plaintiffs, at the time the finding was made, or during the same *67 term, to procure such a reformation of the judgment as would have been proper. Instead of pursuing that course, they preferred to claim  contrary to what, it seems to us, was the manifest purpose of the court  that there was a general finding, without qualification, in their behalf, which should have been followed by a judgment for the whole land. As, however, the finding was in fact and in legal effect, for only a part of the premises in dispute, and as we are bound to assume, from the record, that that part is embraced in the description given in the complaint, the judgment must be
Affirmed.